DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office action in response to amendment on 3/8/21. Examiner notes the case is related to 14/729,713; 16/360,905; and 16/360,885. Claims 1-19 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 112(a) rejections are withdrawn in light of the amendment to claim 7.

Claims Eligible under 35 USC 101
Claims 1-18 are eligible under 35 USC 101 based on Step 2A. The claims are not directed to an abstract idea under Step 2A, Prong Two as they reflect an improvement to another technology, in that they require sensors coupled to goods 

Suggestions
	Examiner suggests forming an amendment from the following:
a) paragraph 0030 Calculations of the actual IR Code are preferably performed in a cloud-based processing system, but may be performed in any type of processing system, depending on the desired embodiment. In one embodiment, the operations 110-118 of the method 150 may be performed by a cloud-based processing system; 
b) paragraph 33 - the absence of access to sensor data the intelligent routing code may be calculated and updated by a system (e.g., by a cloud-based processing system) in a predictive manner based on inferred or proximate conditions; 
c) paragraph 34 -  For example, in one embodiment, where sensor data is not accessible, the intelligent routing code may be calculated and updated over time based on anticipated changes in temperature and a last read temperature. For example, a cargo environment holding goods may be expected to experience routine temperature changes, and data regarding these routine temperature changes may be utilized to predict a latest actual IR code of the goods when a sensor affixed to the goods is inaccessible.

Below is Examiner’s attempt at forming a suggestion based on the portions of the specification quoted above:
1. A computer-implemented method for managing a product delivery process, the method comprising: 
calculatingcalculated 
receiving, by the computer, a target IR code for a receiver, the target IR code being a single string of alphanumeric characters based at least in part on a minimum remaining shelf life of the good at the date of delivery;
comparing, by the computer, as the good moves along a supply chain route, the actual IR code for the good to the target IR code for the receiver, wherein the comparison determines whether the actual IR code for the good is within the target IR code;

outputting, by the computer, a result of the determination in response to determining that the good is non-compliant with predefined requirements of the receiver; and 
when sensor data coupled to the good is inaccessible and when proxy sensor data is inaccessible, updating, by the computer, the actual IR code based on anticipated sensor data based on routine temperature changes associated with historical shipments of substantially similar goods;
redirecting, by the computer, the good to a second receiver having a second target IR code, wherein the updated actual IR code is greater than or equal to the second target IR code, wherein the second target IR code is a single string of alphanumeric characters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2013/0036068) in view of Bijwaard, “Industry: Using dynamic WSNs in smart logistics for fruits and pharmacy”, 2011, In Proceedings of the 9th ACM Conference on Embedded Networked Sensor Systems, ACM, pages 218-231, in view of Martin (US 2006/0145863)
Concerning claim 1, Smith discloses: 
A computer-implemented method for managing a product delivery process (Smith – See FIG. 7, par 70  – computing system 700, with one or more processors, to implement shipper system 630), the method comprising: 
receiving, by a computer, a unique actual Intelligent Routing (IR) code for a good, the good being a perishable food product (Smith 2013/0036068 – see par 11 -An exemplary method comprises receiving input data related to the perishability of the cargo; See par 49 - As illustrated in FIG. 3, embodiments may include a determination of a "freshness index" according to method 300. Data inputs (step 310) and standard shipping parameters (step 320) may be obtained as described above for method 200 of FIG. 2. An algorithm or other analysis may be used to evaluate these data and parameters, with a result being a determination of the freshness index (step 330). The freshness index may provide, for example, a numerical value that can be related to the expected freshness of the cargo considering the conditions the cargo was exposed to during shipping (step 340). See par 52 - As illustrated in FIG. 4, the input data of FIGS. 2 and 3 may be obtained at any point along the life of the cargo being shipped. In general, the input data may be divided into three primary groups: external data obtained prior to shipment, internal data obtained during shipment, and external data obtained during shipment; See par 56 - In various embodiments, internal data obtained during shipment primarily relates to the conditions to which the cargo was directly exposed during shipping. These conditions may be environmental, such as temperature, humidity, pressure).
Smith discloses the freshness index can be a “numerical value” of expected freshness of the cargo (See par 49). However, Smith and Bijwaard do not explicitly disclose that the actual IR code is “alphanumeric”.
Martin discloses the limitations:
the actual IR code being a single string of alphanumeric characters (Martin discloses alphanumeric indicator – see par 62 – alphanumeric indicators, include supplemental information; See par 63 - Uniquely, the inventive combination tag permits specific identification and optionally descriptive data regarding a merchandise item or other product to be correlated and associated with environmental condition exposure information specific to that package; see par 69 - Station 40a reads the item ID and any available associated information via RF interrogation and reads the item's environmental exposure, e.g. to temperature, optically. Such monitoring can generate a detailed computer record which can be consulted in case of any question later regarding substandard products reaching the marketplace) representing a remaining life of the good (Smith - see par 50, 61 - the result of the input data analysis may be a determination of the remaining useful life of the cargo; See also Martin See par 49- A desired endpoint may be indicated by the visual appearance of reference zone 34 whereby when indicator zone 32 matches reference zone 34, the end of lifetime is reached. The endpoint indication can be selected as desired and may, for example, provide an indication of shelf-life expiry or impending loss of freshness or other suitable end point).
Smith discloses the limitations:
wherein the actual IR code for the good is based at least in part on sensor data received from a sensor coupled to each good (Smith – See par 61 -  The shipper may use the methods of the present invention to receive input data on each of the cargo containers and estimate the spoilage, value, useful life, etc. for the cargo in each container. Using this information, the shipper may then prioritize the order of shipping the cargo containers to minimize loss in value while still meeting shipping deadlines; See par 65 - As illustrated in FIG. 6, the cargo container 605 may be equipped with a data logging and communications system 610. Data logging and communications system 610 may be a computer system or other electronic system capable of interfacing with a variety of sensor located within the shipping container 605, such as a relative humidity sensor proximate to the cargo)
 Smith does not disclose details of the sensors relative to “proxy sensor data,” as the claim recites:
“wherein sensor data which is inaccessible is provided by proxy sensor data derived at least in part from a second sensor coupled to another good in proximity to the good”
Bijwaard discloses these limitations. Bijwaard,like Smith, discloses having sensor data coupled to each good see also Bijwaard – see page 218, Abstract – In our system, wireless sensor nodes called SmartPoints monitor the environmental conditions and generate alarms when specific events are detected. Additionally, they calculate the remaining shelf life of the perishable goods they travel with. See page 220, Section 2.3 –see page 221, Col. 1, 2nd paragraph - The Ambient SmartPoint is a small sensor node that contains a Chipcon CC2430 radio chip with a built-in 8-bit 8051 processor, a temperature sensor, optionally a humidity sensor, and 2MB flash memory for storage. For implementation on such a small low-power micro controller, we used a simplified model that calculates the loss of shelf life per day L as a function of the temperature T. The remaining shelf life Q(t) at time t is calculated by the initial quality QR minus the integral over the loss per day [27][16]. 
“wherein sensor data which is inaccessible is provided by proxy sensor data derived at least in part from a second sensor coupled to another good in proximity to the good” (Bijwaard – See page 222, Col. 1, 1st paragraph - The wireless infrastructure is self-organizing, which enables the SmartPoint and MicroRouter to join without configuration and to adapt for environmental interference and moving or failing nodes).
Smith discloses:
receiving, by the computer, a target IR code for each of a receiver (Smith - Smith par 14, FIG. 2 – variety of input data recited that are related to cargo shipment (210); par 46 - For example, in addition to storage temperature and humidity, the University of California publication includes ratings on the amount of ethylene production and ethylene sensitivity, storage life, and response to controlled atmosphere conditions. A variety of other information relevant to shipping perishable cargo is also presented such as indices of maturity and controlled ripening procedures. see par 50 - the result of the input data analysis may be a determination of the remaining useful life of the cargo. For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo; Additionally, the analysis may also take into account the intended use of the cargo. For example, apples being shipped to a processing plant (first receiver) as raw material for the production of apple sauce may have a longer useful life (target date – apples last longer still good for apple sauce at processing plant) than apples being shipped to a grocery store (second receiver) for consumer purchase (target date much sooner)).
Smith in combination with Bijwaard and Martin discloses:
the target IR code being a single string of alphanumeric characters (Martin discloses alphanumeric indicator – see par 62 – alphanumeric indicators, include supplemental information; See par 63 - Uniquely, the inventive combination tag permits specific identification and optionally descriptive data regarding a merchandise item or other product to be correlated and associated with environmental condition exposure information specific to that package; See par 81, FIG. 4 – Acceptable standards of condition exposure at each of inspection stations 40a-40d can be established; station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer) based at least in part on a minimum remaining shelf life of the good at the Smith - See par 61 - The shipper may use the methods of the present invention to receive input data on each of the cargo containers and estimate the spoilage, value, useful life, etc. for the cargo in each container. Using this information, the shipper may then prioritize the order of shipping the cargo containers to minimize loss in value while still meeting shipping deadlines);
Smith in combination with Bijwaard and Martin discloses:
comparing, by the computer, as the good moves along a supply chain route (Smith par 14, FIG. 2 – variety of input data recited that are related to cargo shipment (210); See also Bijwaard – see page 219, col. 1 – real-time monitoring of goods in transit; see page 230, section 4.2 – monitoring temperature, humidity, and/or shelf-life from received sensor measurements, while goods in transit), the actual IR code for the good to the target IR codes for the receiver (Smith – par 50 -  For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo. The input data analysis may take into account each relevant parameter and determine the overall effect of the parameters on the remaining useful life of the cargo. Upon receipt of the shipment, various embodiments of the method may provide the recipient with an estimate of the remaining useful life of the cargo (actual IR code). Additionally, the analysis may also take into account the intended use of the cargo (target IR code).), wherein the comparison determines whether the actual IR code for the good is within the target IR code (Smith – see par 50 - Upon receipt of the shipment, various embodiments of the method may provide the recipient with an estimate of the remaining useful life of the cargo; apples being shipped to a processing plant as raw material for the production of apple sauce may have a longer useful life (1st target IR code) than apples being shipped to a grocery store for consumer purchase (2nd target IR code);
“based on the comparison of the actual IR code for the good to the target IR code for the receiver, determining which good is compliant with predefined requirements of the receiver” (Smith - see par 50 - the result of the input data analysis may be a determination of the remaining useful life of the cargo. For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo. The input data analysis may take into account each relevant parameter and determine the overall effect of the parameters on the remaining useful life of the cargo. Upon receipt of the shipment, various embodiments of the method may provide the recipient with an estimate of the remaining useful life of the cargo; apples being shipped to a processing plant as raw material for the production of apple sauce may have a longer useful life (1st target IR code) than apples being shipped to a grocery store for consumer purchase (2nd target IR code
see also Martin – See par. 79 - Accordingly, to provide adequate freshness of a perishable product to an end user, desirable freshness levels may be established as thresholds for different stages of the distribution chain which may each be expressed as a percentage of a threshold freshness, which may, for example, be an acceptable freshness for delivery to the consumer. Such stage thresholds may comprise system data points or could comprise subdivisions of reference zone 34 having various visual intensities indicative of various acceptable cumulative condition exposures at different points in the distribution chain. Optionally, a series of comparison colors indicating different degrees of exposure can be provided in any suitable graphic arrangement; See par 81 - Acceptable standards of condition exposure at each of inspection stations 40a-40d can be established, if desired, with items not meeting the standard established for a particular station being rerouted, marked or otherwise differentially handled and preferably also being logged in a database as having substandard condition exposure at the particular distribution point where the respective inspection station 40a-40d is located. see par 73 - Substandard items detected by inspection station 40b at the warehouse receiving location can be returned to supplier 60, expedited to a point of sale and discounted, or otherwise handled in a different manner from satisfactory items), wherein the determination that the good is non-compliant is based at least in part on the actual IR code for the good being less than the target IR code (Smith – See par 49 - For example, the range of the freshness index may be 1 to 10. A value above 7 may indicate that the quality of the shipment may be expected to be close to the quality prior to shipping. In this case, the logistical or movement protocol may proceed unchanged (step 350). Inversely, a value less than 3 may indicate serious quality problems with the shipment, in which case the logistical or movement protocol may be modified (step 360) and the cycle may repeat at step 310. A number of freshness index determinations may be made during the shipment; See par 50 – If remaining useful life is too low, relative to “intended use” at cargo destination, the apples are shipped to a “processing plant as raw material for apple sauce” as opposed to grocery store (that needs larger value of “remaining useful life”); see par 60 – FIG. 5b – “G” percent spoilage is in contract, but if “spoilage has increased to “J”, the price can be rennegotiated);
outputting, by the computer, a result of the determination in response to determining that the good is non-compliant with predefined requirements of the receiver (Smith - See par 49 - For example, the range of the freshness index may be 1 to 10. A value above 7 may indicate that the quality of the shipment may be expected to be close to the quality prior to shipping. In this case, the logistical or movement protocol may proceed unchanged (step 350). Inversely, a value less than 3 may indicate serious quality problems with the shipment, in which case the logistical or movement protocol may be modified (step 360) and the cycle may repeat at step 310. A number of freshness index determinations may be made during the shipment; See par 61 - The input data may be received by the shipper, either directly at the mode of transportation or at a location remote from the cargo. The shipper may track the input data over time and use the methods of the present invention to predict spoilage, value, useful life, freshness, and the like and modify the logistical or movement protocol accordingly; see par 62 - The report may provide the current status of the shipment and indicate whether there are any negative issues related to the shipment);
redirecting, by the computer, the good to a second receiver having a second target IR code, wherein actual IR code is greater than or equal to the second target IR code (Smith – See par 49 - For example, the range of the freshness index may be 1 to 10. A value above 7 may indicate that the quality of the shipment may be expected to be close to the quality prior to shipping. In this case, the logistical or movement protocol may proceed unchanged (step 350). Inversely, a value less than 3 may indicate serious quality problems with the shipment, in which case the logistical or movement protocol may be modified (step 360) and the cycle may repeat at step 310. A number of freshness index determinations may be made during the shipment;
see also Martin - see par 61 - For example, the output visual information can include data indicating that indicator zone 32 is darker than reference 34, which data may be utilized to discriminate a particular package 50 from other packages 50 that lack such a comparative darkness indication, for example, by labeling the particular package 50, or diverting to a different destination from other such packages. See par 66 - Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable, unsafe or otherwise undesirable ; see par 70 - one inventory item whose visual indicator 30 indicates that a freshness threshold has been reached may be discounted for a quick sale or may be diverted to a job lot broker or dealer who handles substandard merchandise, while a next similar item that has a different time-temperature history, has an indicator zone 32 appearance indicating that the freshness threshold has not yet been reached, is shipped to the intended customer)
Smith discloses the freshness index can be a “numerical value” of expected freshness of the cargo (See par 49). However, Smith and Bijwaard do not explicitly disclose that the actual IR code is “alphanumeric”.
wherein the second target IR code is a single string of alphanumeric characters (See MPEP 2144.04 –obvious as duplication of parts – Martin already discloses alphanumeric for 1st target IR code; 2nd is just at a different destination for shipment (e.g. Smith par 50 – apples at processing plant as opposed to grocery store; Martin par 61); Martin discloses alphanumeric indicator – see par 62 – alphanumeric indicators, include supplemental information; See par 63 - Uniquely, the inventive combination tag permits specific identification and optionally descriptive data regarding a merchandise item or other product to be correlated and associated with environmental condition exposure information specific to that package; See par 81, FIG. 4 – Acceptable standards of condition exposure at each of inspection stations 40a-40d can be established; station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer).
Both Smith and Bijwaard are directed to solving the same problem of handling shipment/delivery of items that are perishable and can expire/spoil (Smith par 11-12; Bijwaard Abstract). Smith discloses having sensors proximate to the cargo for data logging (See par 65). Bijwaard improves upon Smith by explicitly disclosing having sensors (e.g. SmartPoint) for monitoring environmental conditions (see page 218, 221) and for having SmartPoint sensors that adapt for failing nodes (See page 222). One of ordinary skill in the art would be motivated to further include having sensors that adapt for failing sensors to efficiently adapt even when some parts of networked data nodes are not communicating.

Smith, Bijwaard, and Martin are directed to solving the same problem of handling shipment/delivery of items that are perishable and can expire (Smith par 11-12; Bijwaard abstract ; Martin par 49, 54, 69-70, 73, 75).  1) Smith discloses the freshness index can be a “numerical value” of expected freshness of the cargo (See par 49). Martin improves upon the numerical value of Smith and the sensor data of Bijwaard by explicitly having alphanumeric indicators that can represent supplemental information of what a package was exposed to (See par 62-70). One of ordinary skill in the art would be motivated to further include having alphanumeric indicators to include further details as needed regarding the assessment of what the cargo is exposed to. 2) Smith discloses having receiving external data regarding the “transport time” and the “route, pickup, and delivery dates” (See par 57). Bijwaard discloses fruits have “long” shipping times (See page 219, Section 2.1). Martin improves upon Smith and Bijwaard by explicitly disclosing that an indication of time-temperature for shelf-life expiry in zone 32 (see par 54) and then using the information indicated in zone 32 for diverting to a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of utilizing “freshness indexes” from sensors in cargo in Smith and the sensed conditions from networks of sensors in Bijwaard to further provide information on shelf life expiry and diverting to different dealers/businesses and routine/normal durations of shipment times as disclosed in Martin, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Concerning independent claim 10, Smith discloses:
A system (Smith – See FIG. 7, par 70 – computing system 700, with one or more processors, to implement shipper system 630) comprising: 
a processor and logic executable by the processor, the logic being configured to cause the processor to perform a method (Smith – See par 70, 78-79 – Some of the above-described functions may be composed of instructions that are stored on storage media (e.g., computer-readable media). The instructions may be retrieved and executed by the processor) comprising: 
The remaining limitations are similar to claim 1 above. Claim 10 is rejected for the same reasons as claim 1 above.
It would have been obvious to combine Smith with Bijwaard and Martin for the same reasons as discussed above with regards to claims 1.

Concerning claim 19, Smith discloses: 
A computer-implemented method for managing a product delivery process (Smith – See FIG. 7, par 70  – computing system 700, with one or more processors, to implement shipper system 630), the method comprising: 
receiving, by a computer, a unique actual Intelligent Routing (IR) code for a good, the good being a perishable food product (Smith 2013/0036068 – see par 11 -An exemplary method comprises receiving input data related to the perishability of the cargo; See par 49 - As applied in claim 1; See par 52 - As applied in claim 1).
Smith discloses the freshness index can be a “numerical value” of expected freshness of the cargo (See par 49). However, Smith and Bijwaard do not explicitly disclose that the actual IR code is “alphanumeric”.
Martin discloses the limitations:
the actual IR code being a single string of alphanumeric characters (Martin discloses alphanumeric indicator – see par 62, 63, 69 – as applied in claim 1) representing a remaining life of the good (Smith - see par 50, 61 – as applied in claim 1).

wherein the actual IR code for the good is based at least in part on sensor data received from a sensor coupled to each good (Smith – See par 61, 65 – as applied in claim 1).
 Smith discloses:
receiving, by the computer, a plurality of target IR codes for a plurality of receivers (Smith par 14, FIG. 2; par 46; see par 50 – as applied in claim 1).
Smith in combination with Bijwaard and Martin discloses:
each target IR code being a single string of alphanumeric characters (Martin discloses alphanumeric indicator – see par 62 – alphanumeric indicators, include supplemental information; See par 63, 81, FIG. 4 – as applied in claim 1) based at least in part on a minimum remaining shelf life of the good at a date of delivery (Smith - See par 61 - The shipper may use the methods of the present invention to receive input data on each of the cargo containers and estimate the spoilage, value, useful life, etc. for the cargo in each container. Using this information, the shipper may then prioritize the order of shipping the cargo containers to minimize loss in value while still meeting shipping deadlines);
Smith in combination with Bijwaard and Martin discloses:
comparing, by the computer, as the good moves along a supply chain route (Smith par 14, FIG. 2 – variety of input data recited that are related to cargo shipment (210); See also Bijwaard – see page 219, col. 1 – real-time monitoring of goods in transit; see page 230, section 4.2 – monitoring temperature, humidity, and/or shelf-life from received sensor measurements, while goods in transit), the Smith – par 50 -  For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo. The input data analysis may take into account each relevant parameter and determine the overall effect of the parameters on the remaining useful life of the cargo. Upon receipt of the shipment, various embodiments of the method may provide the recipient with an estimate of the remaining useful life of the cargo (actual IR code). Additionally, the analysis may also take into account the intended use of the cargo (target IR code).);
“based on the comparison of the actual IR code for the good to the target IR code for the receivers, determining, by the computer, which of the receivers will accept the good (Smith - see par 50 - the result of the input data analysis may be a determination of the remaining useful life of the cargo. For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo. The input data analysis may take into account each relevant parameter and determine the overall effect of the parameters on the remaining useful life of the cargo. Upon receipt of the shipment, various embodiments of the method may provide the recipient with an estimate of the remaining useful life of the cargo; apples being shipped to a processing plant as raw material for the production of apple sauce may have a longer useful life (1st target IR code) than apples being shipped to a grocery store for consumer purchase (2nd target IR code
see also Martin – See par. 79 - Accordingly, to provide adequate freshness of a perishable product to an end user, desirable freshness levels may be established as thresholds for different stages of the distribution chain which may each be expressed as a percentage of a threshold freshness, which may, for example, be an acceptable freshness for delivery to the consumer. Such stage thresholds may comprise system data points or could comprise subdivisions of reference zone 34 having various visual intensities indicative of various acceptable cumulative condition exposures at different points in the distribution chain. Optionally, a series of comparison colors indicating different degrees of exposure can be provided in any suitable graphic arrangement; See par 81 - Acceptable standards of condition exposure at each of inspection stations 40a-40d can be established, if desired, with items not meeting the standard established for a particular station being rerouted, marked or otherwise differentially handled and preferably also being logged in a database as having substandard condition exposure at the particular distribution point where the respective inspection station 40a-40d is located. see par 73 - Substandard items detected by inspection station 40b at the warehouse receiving location can be returned to supplier 60, expedited to a point of sale and discounted, or otherwise handled in a different manner from satisfactory items), 
directing, by the computer, the good to one of the receivers that will accept the good (Smith – See par 49 - For example, the range of the freshness index may be 1 to 10. A value above 7 may indicate that the quality of the shipment may be expected to be close to the quality prior to shipping. In this case, the logistical or movement protocol may proceed unchanged (step 350). Inversely, a value less than 3 may indicate serious quality problems with the shipment, in which case the logistical or movement protocol may be modified (step 360) and the cycle may repeat at step 310. A number of freshness index determinations may be made during the shipment; Smith – See par 50 - Additionally, the analysis may also take into account the intended use of the cargo. For example, apples being shipped to a processing plant (first receiver) as raw material for the production of apple sauce may have a longer useful life than apples being shipped to a grocery store (second receiver) for consumer purchase
see also Martin - See par 66 - Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable, unsafe or otherwise undesirable ; see par 70 - one inventory item whose visual indicator 30 indicates that a freshness threshold has been reached may be discounted for a quick sale or may be diverted to a job lot broker or dealer who handles substandard merchandise, while a next similar item that has a different time-temperature history, has an indicator zone 32 appearance indicating that the freshness threshold has not yet been reached, is shipped to the intended customer)
It would have been obvious to combine Smith with Bijwaard and Martin for the same reasons as discussed above with regards to claims 1.

Concerning claim 2, Smith discloses the limitations:
all IR codes conform to the same format and/or definition (Smith – See par 49 - For example, the range of the freshness index may be 1 to 10. A value above 7 may indicate that the quality of the shipment may be expected to be close to the quality prior to shipping (same format as “index” numerical value); See also FIGS. 5a-5b, par 59-60 – same format of “percent of useful life” of cargo versus what recipient desires; same format of spoilage percent of cargo versus what recipient desires; See also Martin – par 81, FIG. 4 – condition exposure as well as “threshold standards” for the exposure).
It would have been obvious to combine Smith with Martin and Bijwaard for the same reasons as discussed above with regards to claim 1. 
Claim 11 recites similar limitations as claim 2. Claim 11 is rejected for the same reasons as claim 2.

Concerning claim 3, Smith discloses the limitations.
“The method of claim 1, wherein the actual IR code represents an expiration date of the perishable food product.” Smith – see par 60-63 – predict spoilage and “useful life”; see also Martin – expiration date - See par 49- A desired endpoint may be indicated by the visual appearance of reference zone 34 whereby when indicator zone 32 matches reference zone 34, the end of lifetime is reached. The endpoint indication can be selected as desired and may, for example, provide an indication of shelf-life expiry or impending loss of freshness or other suitable end point; See par 71 - Undesirable differences between the respective readings of inspection stations 40b and 40c for a given item may indicate improper handling of that item; par 81, FIG. 4 – station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer).
It would have been obvious to combine Smith with Martin for the same reasons as discussed above with regards to claim 1.
Claim 12 recites similar limitations as claim 3. Claim 12 is rejected for the same reasons as claim 3.

Concerning claim 4, Smith or Martin discloses:
The method of claim 1, wherein compliance is determined by the actual IR code being within a predefined range of the target IR code (Smith – See par 47 -  In various embodiments, the input data that corresponds to the standard shipping parameters is compared to the acceptable ranges for those parameters (for example, the input data for internal temperature is compared to the standard range for temperature). If the results of the comparison (step 240) indicate that the input data was in range, then the logistical or movement protocol may proceed unchanged (step 250). However, if the input data is not within range, then the logistical or movement protocol may be modified (step 260) and the cycle may repeat at step 210. The logistical or movement protocol may be further modified or modified in a different manner based on the severity of the out of range condition or the duration of the out of range condition. See also Martin - See par 81, FIG. 4 – Acceptable standards of condition exposure at each of inspection stations 40a-40d can be established; station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer.).
It would have been obvious to combine Smith with Bijwaard and Martin for the same reasons as discussed above with regards to claims 1.
Claim 13 recites similar limitations as claim 4. Claim 13 is rejected for the same reasons as claim 4.

Concerning claim 5, Smith disclose the limitations:
The method of claim 1, wherein the result of the determination is output as an electronic message to a shipper of the good (Smith – See par 12 - The methods of the present invention address the need to track data related to cargo shipments and predict how logistical or movement protocols associated with the cargo shipment may be modified to reduce damage to perishable cargo. See par 50 - In various other embodiments, the result of the input data analysis may be a determination of the remaining useful life of the cargo. For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo. The input data analysis may take into account each relevant parameter and determine the overall effect of the parameters on the remaining useful life of the cargo. Upon receipt of the shipment, various embodiments of the method may provide the recipient with an estimate of the remaining useful life of the cargo (thus, the recipient receives a message – “estimated of the remaining useful life of the cargo). See par 62 -  Based on predetermined information such as shipping schedules and expected value (useful life, spoilage, freshness) of the cargo, the third party may generate a report that is sent to any or all of the shipper, recipient, original owner, insurance company, or any other entity that has an interest in the cargo. The report may provide the current status of the shipment and indicate whether there are any negative issues related to the shipment. (thus, the “report” discloses the “electronic message)).
It would have been obvious to combine Smith with Martin for the same reasons as discussed above with regards to claim 1.
Claim 14 recites similar limitations as claim 5. Claim 14 is rejected for the same reasons as claim 5.

Concerning claim 6, Smith discloses the limitations:
The method of claim 1, wherein the result of the determination is output to a cloud-based processing system (Smith – see par 66 - In order to enable communication with systems outside the shipping container, data logging and communication system 610 may communicate… wirelessly through an Internet or cloud computing system 615. Communication links may then be established with a shipper computer or communications system 630, a recipient system 640, or third party system 635. These communication links may be two-way links such that the shipper, recipient, or third party may send information back to the data logging and communications system 610. See par 68 - the input data distributed by the data logging and communications system 610 may be received and analyzed utilizing servers at a fixed location such as the recipient system 640, or the cloud-based computing environment 615 that collects, processes, analyzes, and publishes datasets. In general, a cloud-based computing environment is a resource that typically combines the computational power of a large grouping of processors and/or that combines the storage capacity of a large grouping of computer memories or storage devices).
Claim 15 recites similar limitations as claim 6. Claim 15 is rejected for the same reasons as claim 6.

Concerning claim 7, Smith discloses looking at “expected” spoilage between temperatures (See par 63). Smith and Bijwaard do not explicitly disclose the limitations.
Martin discloses:
The method as recited in claim 1, wherein the actual IR code for the good is calculated based at least in part on anticipated changes in temperature (Martin – See par 6 - it can often be useful to associate with a product historical information about an environmental condition, e.g. temperature fluctuations, to which the product has been exposed as such information may be relevant to the quality of the product during transport and storage and as well as to the product's quality when it reaches the consumer or other end user. Desirably, such information should be easily communicated and received externally of the host product; see par 45 - Mounted on upper layer 14 of RFID tag 10 is a visually active environmental condition-sensing indicator 30, which may for example provide a visual indication of exposure of RFID tag 10 to temperature fluctuations)

Claim 16 recites similar limitations as claim 7. Claim 16 is rejected for the same reasons as claim 7.

Concerning claim 8, Smith and Martin disclose:
“The method as recited in claim 1, wherein the target IR code represents a delivery date requirement plus a requested minimum remaining shelf life of each good of the receiver.” (Smith par 14, FIG. 2 – variety of input data recited that are related to cargo shipment (210); par 46 - For example, in addition to storage temperature and humidity, the University of California publication includes ratings on the amount of ethylene production and ethylene sensitivity, storage life, beneficial controlled atmosphere conditions (such as percent oxygen and percent carbon dioxide), and response to controlled atmosphere conditions. A variety of other information relevant to shipping perishable cargo is also presented such as indices of maturity (maturity discloses “required shelf life,” i.e. how long product is appropriate for consumption, or how many days until food is ready for eating) and controlled ripening procedures; see par 50 - the result of the input data analysis may be a determination of the remaining useful life of the cargo. For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo
See also Martin – expiration date - See par 49- A desired endpoint may be indicated by the visual appearance of reference zone 34 whereby when indicator zone 32 matches reference zone 34, the end of lifetime is reached. The endpoint indication can be selected as desired and may, for example, provide an indication of shelf-life expiry or impending loss of freshness or other suitable end point; See par 66 - The visual indicator 30 of each combination RFID tag 10 beneficially employs an active agent selected to provide a time-temperature indication corresponding with, or indicative of the freshness of the salmon. The selection can be made beforehand, in consultation with a vendor for the visual indicator. Thus, the visual indicator may be designed to have, for example, a threshold, being the development by active zone 32 of an appearance similar to that of reference zone 34. Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable, unsafe or otherwise undesirable; See par 79 - Accordingly, to provide adequate freshness of a perishable product to an end user, desirable freshness levels may be established as thresholds for different stages of the distribution chain which may each be expressed as a percentage of a threshold freshness, which may, for example, be an acceptable freshness for delivery to the consumer. Such stage thresholds may comprise system data points or could comprise subdivisions of reference zone 34 having various visual intensities indicative of various acceptable cumulative condition exposures at different points in the distribution chain; See par 81 - Acceptable standards of condition exposure at each of inspection stations 40a-40d can be established, FIG. 4 – station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer]). 
It would have been obvious to combine Smith with Martin and Bijwaard for the same reasons as discussed above with regards to claim 1.
Claim 17 recites similar limitations as claim 8. Claim 17 is rejected for the same reasons as claim 8.

Concerning claim 9, Smith and Martin disclose the limitations:
The method of claim 8, wherein the target IR code includes a group of characters (Smith - See par 49 - As illustrated in FIG. 3, embodiments may include a determination of a "freshness index" according to method 300. Data inputs (step 310) and standard shipping parameters (step 320) may be obtained as described above for method 200 of FIG. 2. An algorithm or other analysis may be used to evaluate these data and parameters, with a result being a determination of the freshness index (step 330). The freshness index may provide, for example, a numerical value that can be related to the expected freshness of the cargo considering the conditions the cargo was exposed to during shipping (step 340; See par 61 - The shipper may use the methods of the present invention to receive input data on each of the cargo containers and estimate the spoilage, value, useful life, etc. for the cargo in each container
Martin also discloses alphanumeric indicator – see par 62 – alphanumeric indicators, include supplemental information; See par 63 - Uniquely, the inventive combination tag permits specific identification and optionally descriptive data regarding a merchandise item or other product to be correlated and associated with environmental condition exposure information specific to that package; see par 69 - Station 40a reads the item ID and any available associated information via RF interrogation and reads the item's environmental exposure, e.g. to temperature, optically, regarding substandard products reaching the marketplace) listing the delivery date requirement of the receiver (Smith – See par 59 - In this example, the x-axis of graph 500 in FIG. 5A may represent a percentage of useful life that has been consumed during storage and the y-axis may represent planned storage time. The current input data may indicate that the storage time is "A" on the y-axis. Analysis of the input data (the analysis is represented by the line E-B of graph 500) estimates that the percentage of useful life of the cargo that will be consumed during storage under current conditions is "C." However, the recipient desires that only "F" percent of the useful life be consumed during storage See par 61 - The shipper may track the input data over time and use the methods of the present invention to predict spoilage, value, useful life, freshness, and the like and modify the logistical or movement protocol accordingly; 
see also Martin –  See par 66 - batches of fish are labeled with combination RFID tags 10. Each tag 10 is provided with item identification in its memory 26, and may optionally have additional information regarding the contained salmon including, for example, the source of the fish, and the date of curing. Thus, the visual indicator may be designed to have, for example, a threshold, being the development by active zone 32 of an appearance similar to that of reference zone 34. Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable; See par 79 - Such stage thresholds may comprise system data points or could comprise subdivisions of reference zone 34 having various visual intensities indicative of various acceptable cumulative condition exposures at different points in the distribution chain; See par 81, FIG. 4 – station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer). 
It would have been obvious to combine Smith with Bijwaard and Martin for the same reasons as discussed above with regards to claims 1. In addition, Smith discloses “planned storage time” as well as “useful life” remaining and “recipient desired” life (See par 59, 61). Martin improves upon Smith and Bijwaard by also disclosing having desired days of freshness remaining as well as “cumulative condition exposures” (See Martin par 66, 79, 81). One of ordinary skill in the art would be motivated to further include considering both an environmental condition to efficiently not only move perishable items within certain dates, but take into account environmental conditions (e.g. temperature, humidity) as well and to allow the goods to individually be diverted depending on their unique experienced conditions/time.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/360,905, in view of Wojcik (US 2006/0218058) in view of Smith (US 2013/036068), Bijwaard, “Industry: Using dynamic WSNs in smart logistics for fruits and pharmacy”, 2011, In Proceedings of the 9th ACM Conference on Embedded Networked Sensor Systems, ACM, pages 218-231, Schoenfeld (US 2008/0052044) and further in view of Martin (US 2006/0145863). The limitations of claim 1 of this application are almost the same as the first five limitations of claim 1 of 16/360,905. The additional limitations recited in 16/360,905 are obvious in view of Wojcik, Smith, Bijwaard, Schoenfeld, and Martin as stated in the 103 rejection in 16/360,905 and do not patentably distinguish the claims. Claim 1, 10 here are thus rejected over claim 1 of 16/360,905.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/360,885, in view of Wojcik (US 2006/0218058) and further in view of Smith, Bijwaard, Martin (US 2006/0145863). The first five limitations of claim 1 of this application are almost the same as the limitations in claim 1 of 16/360,885. The additional limitations recited are obvious in view of Wojcik and Martin and Smith as stated in the 103 rejection in 16/360,885. Claim 1 and 10 here are thus rejected over claim 1, 2 (single string of alphanumeric code), and claim 9 (target code is minimum remaining life) of 16/360,885.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 14/729,713, in view of Wojcik (US 2006/0218058) and further in view of Smith, Bijwaard, Martin (US 2006/0145863). Claim 1 and 10 is also rejected over claim 17 of ‘713. 
Rejection of dependent claims across all related applications:
Claims 2, 11 are also rejected over claim 2 of ‘713.
Claims 3, 12 are rejected over claim 5 of 16/360,885; claim 9 of 16/360,905; claim 16 of ‘713.
Claim 4, 13 are rejected over claim 6 of 16/360,885; claim 10 of 16/360,905; claim 9 of ‘713.
Claim 5, 14are rejected over claim 6 of 16/360, 885; claim 10 of 16/360,905; claim 9 of ‘713. 

Claim 7, 16are rejected over claim 8 of 16/360, 885; claim 12 of 16/360,905; claim 18 of ‘713.
Claim 8, 17 are rejected over claim 9 of 16/360, 885; claim 13 of 16/360,905.
Claim 9, 18 are rejected over claim 11 of 16/360, 885; claim 14 of 16/360,905.
This is a provisional nonstatutory double patenting rejection.

Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
The arguments are moot in view of the new rejections necessitated by the amendments. Applicant does not give any substantive argument side from the amendments overcoming the rejection. This is not persuasive.
The Double Patenting rejections still remain, as Double Patenting rejections still need to continue to be presented, even though Applicant has stated they will not file a terminal disclaimer until an allowance over 103 is reached.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619